ACCEPTED
                                                                                          06-14-00232-CR
                                                                               SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                     5/13/2015 5:23:52 PM
                                                                                         DEBBIE AUTREY
                                                                                                   CLERK

                    IN THE COURT OF APPEALS FOR THE
                 SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                                         FILED IN
                                                                  6th COURT OF APPEALS
CHRISTI BETH PERRIN,                      §                         TEXARKANA, TEXAS
    APPELLANT                             §                       5/13/2015 5:23:52 PM
                                          §          No.   06-14-00232-CR
                                                                      DEBBIE AUTREY
v.                                        §                               Clerk
                                          §
THE STATE OF TEXAS,                       §
    APPELLEE                              §


           STATE’S FIRST MOTION FOR EXTENSION OF TIME
                       TO FILE STATE’S BRIEF

      COMES NOW, the State of Texas, by and through the Criminal District

Attorney of Collin County, Greg Willis, and tenders, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 38.6(d), this motion for an extension of time to

file the State’s brief. In support of this motion, the State would show the following:

                                          I.

      The Court below is County Court at Law Four of Collin County, Texas. The

case is styled State of Texas v. Christi Beth Perrin, cause number 004-82924-2014.

                                         II.

      Appellee was convicted by a jury of driving while intoxicated and sentenced

to six days in the county jail.




                                                                                     1
                                        III.

      The State’s brief is due on May 13, 2015. The State has not previously

requested an extension of time. The case is not yet set for submission. The State is

requesting this extension so that it might adequately address the issues at hand. The

extension is not requested for the purpose of an improper delay.

                                        IV.

      The State alleges good cause exists for the extension due to the

undersigned’s schedule. The undersigned has tried two jury trials in the last ten

days and has an active trial docket with several trials scheduled in the next month.

The undersigned has also recently been tasked with new duties within the office,

which have required training.



      WHEREFORE, premises considered, the State respectfully requests that the

Court grant the State’s motion to extend the time to file its brief for thirty days,

until June 13, 2015.

                                       Respectfully submitted,

                                       GREG WILLIS
                                       Criminal District Attorney
                                       Collin County, Texas

                                       JOHN R. ROLATER, JR.
                                       Assistant Criminal District Attorney
                                       Chief of the Appellate Division

                                                                                   2
                                      /s/ Erik F. Gierczyk
                                      ERIK F. GIERCZYK
                                      Assistant Criminal District Attorney
                                      2100 Bloomdale Rd., Ste. 200
                                      McKinney, Texas 75071
                                      State Bar No. 24082333
                                      (972) 548-3657
                                      FAX (214) 491-4860
                                      egierczyk@co.collin.tx.us



                        CERTIFICATE OF SERVICE

      A true copy of the State’s First Motion for Extension of Time to File State’s

Brief has been electronically served on counsel for Appellant, John Schomburger,

and a courtesy copy emailed to jschomburger@gmail.com, on this, the 13th day

of May, 2015.


                                            /s/ Erik F. Gierczyk
                                            Erik F. Gierczyk




                                                                                 3